Citation Nr: 1828820	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  15-02 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to service connection for degenerative disc and joint disease of the lumbar spine.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for degenerative arthritis of the left glenohumeral joint.

6.  Entitlement to service connection for degenerative arthritis of the left acromioclavicular joint.

7.  Entitlement to service connection for a neck disability.

8.  Entitlement to service connection for a vision disability.
REPRESENTATION

Veteran represented by:	David Standridge, Jr., Attorney


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1970 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In January 2015, the Veteran requested a videoconference hearing before a Veterans Law Judge, but in May 2018, he withdrew his hearing request.
 

FINDINGS OF FACT

1.  In May 2018, prior to the promulgation of a decision in the appeal, the Veteran explicitly and unambiguously withdrew the issue of entitlement to service connection for degenerative disc and joint disease of the lumbar spine with a full understanding of the consequences of such action.

2.  In May 2018, prior to the promulgation of a decision in the appeal, the Veteran explicitly and unambiguously withdrew the issue of entitlement to service connection for bilateral pes planus with a full understanding of the consequences of such action.

3.  In May 2018, prior to the promulgation of a decision in the appeal, the Veteran explicitly and unambiguously withdrew the issue of entitlement to service connection for a left knee disability with a full understanding of the consequences of such action

4.  In May 2018, prior to the promulgation of a decision in the appeal, the Veteran explicitly and unambiguously withdrew the issue of entitlement to service connection for a right knee disability with a full understanding of the consequences of such action.

5.  In May 2018, prior to the promulgation of a decision in the appeal, the Veteran explicitly and unambiguously withdrew the issue of entitlement to service connection for degenerative arthritis of the left glenohumeral joint a full understanding of the consequences of such action.

6.  In May 2018, prior to the promulgation of a decision in the appeal, the Veteran explicitly and unambiguously withdrew the issue of entitlement to service connection for degenerative arthritis of the left acromioclavicular joint with a full understanding of the consequences of such action.

7.  In May 2018, prior to the promulgation of a decision in the appeal, the Veteran explicitly and unambiguously withdrew the issue of entitlement to service connection for a neck disability with a full understanding of the consequences of such action.

8.  In May 2018, prior to the promulgation of a decision in the appeal, the Veteran explicitly and unambiguously withdrew the issue of entitlement to service connection for a vision disability with a full understanding of the consequences of such action.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding entitlement to service connection for degenerative disc and joint disease of the lumbar spine have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal regarding entitlement to service connection for bilateral pes planus have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal regarding entitlement to service connection for a left knee disability have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the appeal regarding entitlement to service connection for a right knee disability have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the appeal regarding entitlement to service connection for degenerative arthritis of the left glenohumeral joint have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of the appeal regarding entitlement to service connection for degenerative arthritis of the left acromioclavicular joint have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

7.  The criteria for withdrawal of the appeal regarding entitlement to service connection for a neck disability have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

8.  The criteria for withdrawal of the appeal regarding entitlement to service connection for a vision disability have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of a claim must be "explicit, unambiguous, and done with a full understanding of the consequences of such action."  DeLisio v. Shinseki, 25 Vet.  App. 45, 47 (2011).

In a written statement received in May 2018, the Veteran withdrew from appeal the issues of entitlement service connection for degenerative disc and joint disease of the lumbar spine; bilateral pes planus; a left knee disability; a right knee disability; a degenerative arthritis of the left glenohumeral joint; a degenerative arthritis of the left acromioclavicular joint; a neck disability; and a vision disability.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


